Citation Nr: 1017813	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to Veterans Educational Assistance Program (VEAP) 
benefits under 38 U.S.C.A. Chapter 32.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1987 to 
May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
RO in Muskogee, Oklahoma, which denied his claim.  


FINDING OF FACT

The appellant entered active duty in September 1987.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance 
under the Veterans Educational Assistance Program (Chapter 
32) have not been met.  38 U.S.C.A. § 3202 (West 2002); 38 
C.F.R. § 21.4131 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The Board may proceed with the issue on appeal at this time 
without reviewing the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of 
Appeals for Veterans Claims has held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  As noted below, the law as applied to the 
uncontested facts is dispositive in the current appeal.  
Thus, there is no error of development or notice that could 
effect the outcome of the case.

II. Entitlement to 38 U.S.C. Chapter 32 Benefits

The appellant has claimed entitlement to VEAP benefits under 
Chapter 32, Title 38, United States Code.

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221; 38 
C.F.R. § 21.5040.  All veterans who entered active duty after 
December 31, 1976, and before July 1, 1985, are eligible to 
participate in VEAP by enrolling during one's period of 
active service.  In his claim the appellant states that he 
entered service in September 1987.  The RO verified the 
appellant's period of service as beginning in September 1987.  
This fact is uncontested.  The claim must be denied for lack 
of qualifying service.  See id.  

The appellant contends that he had a variety of difficulties 
during his enlistment, including not being permitted to 
contribute to an educational program and not receiving an 
enlistment bonus.  Unfortunately, these are beyond VA's 
ability to correct.  Additionally, these are immaterial to 
the outcome of the case before the Board.  The Board also 
notes that the appellant specifically applied for Chapter 32 
benefits.  There is no indication that he meant to apply for 
any other educational assistance benefit program.  The Board 
must deny the appellant's claim.


ORDER

Entitlement to VEAP benefits under 38 U.S.C.A. Chapter 32 is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


